Title: Thomas Jefferson to Samuel J. Harrison, 13 February 1811
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
            Sir
            Poplar Forest Feb. 13. 11
          
             On my return here on Friday last I found my deed to you for the lands on Ivy creek, executed as I had supposed before three witnesses, himself mr Griffin, Roberts my other overseer & mr Steptoe, and still remaining in Griffin’s hands unrecorded.   I therefore acknoleged it again before himself Roberts & Reuben Perry, and they went to Campbell court the day before yesterday, proved it and left it in court to be recorded.  the bonds not yet recieved from you may remain in your hands till I come here again. should that not be before the 1st of April, as I think it will not, I shall probably send a person to you from Albemarle by that day to recieve the money in Lynchburg; as it may perhaps be more convenient to me to recieve it there than in Richmond.
          The few days of proper weather we have lately had, have enabled us to strike nearly the whole of our tobo. we can prize and deliver 5. or 6. hhds a week unless prevented by such strong winds as are blowing this morning. I trust the whole may now be delivered in 3. weeks. I shall hope by the first post after to recieve your note for the amount negociable at the bank of Richmond, addressed to me at Monticello. Accept the assurances of my esteem and respect.
          
            Th:
            Jefferson
        